Citation Nr: 1734555	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1965 to April 1969 and earned two Purple Heart awards.  He died in April 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a Memorandum Decision vacating and remanding the Board's denial.  The Board subsequently remanded the claim in September 2016.


FINDINGS OF FACT

1.  The Veteran died in April 2008 as the result of a gunshot wound (GSW) of the chest.

2.  At the time of his death, the Veteran was service connected for prostatitis, a scar of the right arm (residual of a GSW), and a scar of the right upper quadrant of the abdomen (residual of a shell fragment wound), each evaluated as noncompensably disabling.

3.  The Veteran's service-connected prostatitis likely aggravated the psychiatric disorder that contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 1312 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2016).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2016).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2016).

A certificate of death indicates that the Veteran died in April 2008.  The immediate cause of death was listed as GSW of the chest and the probable manner of death was listed as suicide.  No other significant conditions were listed.  

At the time of the Veteran's death, service connection had been established for prostatitis, a right arm scar, and a right upper abdomen scar.  The evidence does not show that the Veteran's service-connected disabilities were principal causes of his death.  The Veteran's death certificate did not mention his service-connected disabilities, nor is there any other medical evidence that lists this condition as a principal or contributory cause of death.  Further, the appellant does not assert that the Veteran's service-connected disability caused his death.  Rather, as discussed more fully below, she believes that the Veteran's service-connected prostatitis caused or aggravated his depression and anxiety and that this psychiatric disability was the cause of his suicide.

Upon review of the medical evidence, the Board finds that it supports the appellant's claim.  Treatment records from the period immediately prior to the Veteran's death show that he was simultaneously treated for urinary retention and new onset severe depression.  While undergoing a catheterization procedure related to his urinary retention in March 2008, the Veteran became agitated and expressed suicidal ideation.  He was hospitalized and treated for his psychiatric and urinary symptoms.  His suicidal ideation resolved during his hospitalization.  However, it appears his psychiatric and urinary symptoms continued.  Notably, post-hospitalization treatment records from his family physician noted that he continued to experience depression and anxiety, as well as prostatitis.  

VA has obtained multiple medical opinions to evaluate the cause of the Veteran's death.  A March 2017 urology opinion concluded that the Veteran's March 2008 urinary symptoms were the result of his service-connected prostatitis.  Further, a March 2017 psychiatric opinion opined that his urinary symptoms had at least aggravated his depression and anxiety.  Although the March 2017 psychiatric examiner was unable to definitively state that the Veteran's depression and anxiety contributed to his death by suicide, the Board finds that the totality of the evidence supports such a conclusions.  Significantly, the Veteran only experienced suicidal ideation in conjunction with his diagnosed depression and anxiety.  

As the medical evidence supports a finding that the Veteran's urinary symptoms aggravated his depression and anxiety and that his depression and anxiety at least contributed to his death by suicide, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's death was due to service-connected disability.  38 U.S.C.A. §§ 1110, 1310, 1312  (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).  The benefit of the doubt will be conferred in the appellant's favor.  The claim for service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


